DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 10/12/2022, which are in response to USPTO Office Action mailed 7/29/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Status of Claims
Claims 1-20 are currently pending in the application. Claims 1-20 are rejected under 35 UCS 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US PGPUB No. 2017/0161262; Pub. Date: Jun. 8, 2017) in view of Raghavan et al. (US PGPUB No. 2018/0210821; Pub. Date: Jul. 26, 2018).
Regarding independent claim 1,
	Bhatt discloses a method comprising: by a message source: transmitting a database-update message having at least one data object in a data-independent data format comprising human-readable text, which message does not identify any particular SQL database that is to be updated, See Paragraph [0022], (Disclosing a method for generating structured queries form natural language text. The method comprises a structured query generator configured to determine database management system operations from natural language text. Database operations may include create, read, update or delete operations, i.e. transmitting a database-update message.) See Paragraph [0035], (An example is provided of a natural language text comprising the following query: "give me all of the male patients we've recently seen that exhibit borderline hypertension in addition to a family history of diabetes mellitus.", i.e. a database-update message having at least one data object (e.g. patient data objects and medical record data objects) in a data-independent data format comprising human-readable text (e.g. the natural language text query), which message does not identify any particular SQL database that is to be updated (e.g. the example natural language query does not specify an SQL database as illustrated above).)
automatically converting the at least one data object into a structured query language (SQL) message; See Paragraph [0016], (The disclosed structured query generator operates on natural language text and generates a structured query via Natural Language Processing (NLP) on natural language text. Note [0020] wherein natural language text may be analyzed to detect a Common Analysis Structure (CAS) which is an object-based container that manages and stores typed objects that may be assembled for generation of a structured query, i.e. automatically converting at least one data object into an SQL message.)
by the selected SQL database: receiving the SQL message; See FIG. 2 and Paragraph [0039], (At step 245 of method 200, the system submits the structured query to the database management system representing a relational database management system, i.e. the selected SQL database receives the SQL message.)
updating its contents per the SQL message; See Paragraph [0039], (The DMS receives and subsequently executes the structured query to determine a result. Note [0022] wherein the DMS operations determined from natural language text may refer to create, read, update or delete operations, i.e. updating contents of the database per the SQL message.)
such that a user who is neither an SQL expert nor otherwise trained to be proficient in SQL and who lacks information regarding which of the plurality of SQL databases should be updated is able to successfully update an appropriate SQL database. See Paragraph [0013], (FIG. 1 illustrates system 100 having client device 120 which may be used by a user to draft natural language text input 130 to send to the structured query generator 110 via UI 125. The user of the client device may typically be considered an individual that does not have sufficient knowledge to formulate a structured query that may be submitted to the DMS. The additional components illustrated in FIG. 1 represent a system where a user may draft a natural language text input that may be interpreted and converted into a structured query that represents their input that is then provided to them via the client device.)
Bratt does not disclose the step of by a control circuit: receiving from the message source via a network interface the database-update message having the at least one data object in a data-independent data format comprising human-readable text;
selecting at least one of a plurality of candidate SQL databases as a function of categorical information contained in the database-update message to provide a selected SQL database;
and transmitting the SQL message to the selected SQL database.
	Raghavan discloses by a control circuit: receiving from the message source via a network interface the database-update message having the at least one data object in a data-independent data format comprising human-readable text; See Paragraph [0045], (Disclosing a method for generating and transforming test data retrieved from a data source. The method includes receiving a test data query, i.e. receiving a database update message. An example test data query is provided: "Can I get at least 10 rows from credit card information if the transaction month is November 2016 and customer location is California", i.e. having at least one object (e.g. credit card information, transaction months, customer locations, etc.) in a data-independent data format comprising human-readable text.). Note [0029] wherein test data generation and transformation system 102 receives and processes received test data queries, i.e. a control circuit.
selecting at least one of a plurality of candidate SQL databases as a function of categorical information contained in the database-update message to provide a selected SQL database; See Paragraph [0034], (The generic test data query is converted into a data source specific executable query, such as an SQL query, and is executed on the corresponding data source(s) to generate test data. The examiner notes that a source-specific query necessarily identifies a source to which the query will be directed, i.e. selecting an SQL database from a plurality of databases.). Note [0004] wherein the test data query is received as a natural language query and comprises domain-specific metadata associated with columns and tables of one or more data sources, i.e. the selection of a database (e.g. the one or more data sources) is a function of categorical information (e.g. domain specific meta-data) contained in the database-update message (e.g. the test data query in natural language).
and transmitting the SQL message to the selected SQL database. See Paragraph [0034], (The transformed data source specific executable query (e.g. the SQL query) is then executed over the specified data source to generate test data, i.e. transmitting the SQL message to the selected SQL database.).
Bhatt and Raghavan are analogous art because they are in the same field of endeavor, facilitating queries via natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt to include the method of selecting a database based on metadata of a natural language inquiry as disclosed by Raghavan. Paragraphs [0073]-[0074] of Raghavan disclose that the system provides the following advantages: the invention allows for natural language inputs to be transformed to comply with requirements of a target system. The method may additionally create missing test data suitable to a user query with improved accuracy and correctness such that the system may correctly determine and deliver a user’s requested information.
Regarding dependent claim 3,
As discussed above with claim 1, Bhatt-Raghavan discloses all of the limitations.
	Raghavan further discloses the step wherein the control circuit comprises a web server. See FIG. 1, (Test data generation and transformation system 102 is connected to other system components via network 109, i.e. a web server.). The examiner notes one of ordinary skill in the art would recognize that a "web server" refers to hardware and/or software which manages access to resources and/or services in a network. Element 102 of Raghavan handles receiving, transforming, resolving and forwarding of test data to other components via network 109, therefore it functions as a web server.

Regarding dependent claim 6,
	As discussed above with claim 1, Bhatt-Raghavan discloses all of the limitations.
	Raghavan further discloses the step wherein the data-independent data format supports at least one of the following value types: stringValue, intValue, doubleValue, boolValue, and dateValue. See Paragraph [0050], (Illustrated SQL query (6) includes selecting a Tran_Date attribute, i.e. a data value, State attribute, i.e. a string value.). The examiner notes that the natural language input specifies a request for dates, states and credit card information, i.e. the data-independent format supports a plurality of data types such as numbers, strings, etc.).

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Raghavan as applied to claim 1 above, and further in view of LIU et al. (US PGPUB No. 2015/0039587; Pub. Date: Feb. 5, 2015).
Regarding dependent claim 2,
As discussed above with claim 1, Bhatt-Raghavan discloses all of the limitations.
Bhatt-Raghavan does not disclose the step wherein the data-independent data format comprises a JavaScript Object Notation (JSON) format.  
	LIU discloses the step wherein the data-independent data format comprises a JavaScript Object Notation (JSON) format. See Paragraph [0042], (Disclosing a system for optimizing storage and retrieval of data from a database server. The method includes providing input data in JSON format.).
Bhatt, Raghavan and LIU are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the method of providing JSON-formatted inputs to the query system as disclosed by LIU. One of ordinary skill in the art would recognize that JSON formatting has several advantages over other file formats, including ease of use via accessible syntax, browser compatibility and faster parsing than contemporaries such as XML and YAML. Therefore, it would be advantageous to receive input data in JSON format.

Regarding dependent claim 7,
As discussed above with claim 1, Bhatt-Raghavan discloses all of the limitations.
Raghavan further discloses the step wherein the data-independent data format only supports  See Paragraph [0045], (The test data query written in the data-independent data format includes the phrase "Can I get" which is translated into the SQL expression "SELECT", i.e. a select operation.)
Raghavan does not explicitly disclose insert and update value types.
	LIU discloses the step wherein the data-independent data format only supports insert, update… See Paragraph [0084], (Disclosing a method for supporting storage and retrieval of database server data. The method includes receiving a query expression in JSON format to be executed against a collection of semi-structured data. The query expression comprises a set of semi-structured data operators which may include an update operator configured to modify, insert or delete specified components of semi-structured data, i.e. insert and update.) The examiner notes that Paragraph [0037] of Applicant's Specification describes an "update" activity as constituting deletion, insertion or modification of one or more existing database entries, therefore the functionality disclosed by LIU is equivalent to supporting only "insert" and "update".
Bhatt, Raghavan and LIU are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the method of updating database entries via input queries as disclosed by LIU. Doing so would allow users to perform a wider variety of operations not limited to only requesting data for consumption. The additional functionality allows users to write, delete and modify database entries, providing greater flexibility of use.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Raghavan as applied to claim 1 above, and further in view of Ilieva et al. (US PGPUB No. 2015/0074743; Pub. Date: Mar. 12, 2015).
Regarding dependent claim 4,
As discussed above with claim 1, Bhatt-Raghavan discloses all of the limitations.
Bhatt-Raghavan does not disclose the step wherein the control circuit runs in an Apache Tomcat instance.  
	Ilieva disclose the step wherein the control circuit runs in an Apache Tomcat instance. See Paragraph [0056], (Disclosing an interface and authorization server for managing services and functionalities provided by a cloud-director management subsystem. The method includes a VCC node comprising a web service executing within an Apache/Tomcat container that runs as a virtual appliance within a cloud director, VDC management server, or third-party cloud computing server. The VCC node then provides web services using an SQL Server database, etc.).
	Bhatt, Raghavan and Ilieva are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the Apache/Tomcat web server as disclosed by Ilieva. One of ordinary skill in the art would be able to recognize that using Apache/Tomcat to host a web server has advantages including SSL support, cross-platform compatibility, open-source benefits such as community support, etc. Therefore, it would be advantageous to utilize the Apache/Tomcat platform as it provides a lightweight, cross-platform service that has broad community support.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Raghavan as applied to claim 1 above, and further in view of Haines et al. (US PGPUB No. 2003/0033211; Pub. Date: Feb. 13, 2003).
Regarding dependent claim 5,
As discussed above with claim 1, Raghavan discloses all of the limitations.
Raghavan further discloses the step wherein the human-readable text includes information specifying a particular country, a  See Paragraph [0045], (The natural language query includes specifying a customer location, i.e. a particular country, and a particular date, from a particular service, in this case credit cards such as MasterCard.).
Bhatt-Raghavan does not disclose the step wherein the human-readable text includes information specifying a particular store.
Haines discloses the step wherein the human-readable text includes information specifying a particular store. See Paragraph [0115], (Disclosing a method capable of searching for retail products via network-wide search. Users may enter search criteria including a retailer name or identifier, i.e. information specifying a particular store.).
Bhatt, Raghavan and Haines are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the method of querying retail sources as disclosed by Haines. Doing so would allow users to narrow their search queries based on queries to be performed against data relating to a particular retailer, thereby allowing users to more granularly search for data on an individual store-specific level.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claim 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt in view of Raghavan as applied to claim 1 above, and further in view of Lerios et al. (US PGPUB No. 2016/0034547; Pub. Date: Feb. 4, 2016).
Regarding dependent claim 8,
As discussed above with claim 1, Bhatt-Raghavan discloses all of the limitations.
Bhatt-Raghavan does not disclose subsequent to transmitting the SQL message, transmitting to the message source via the network interface a follow-up message comprising human-readable text.  
	Lerios discloses subsequent to transmitting the SQL message, transmitting to the message source via the network interface a follow-up message comprising human-readable text. See Paragraph [0055], (Disclosing an SQL-based operating system capable of responding to a client's SQL commands through the same interface used to provide said client SQL commands. Responses include retrieved data, status messages, and/or error messages, i.e. follow-up messages comprising human-readable text.).
Bhatt, Raghavan and Lerios are analogous art because they are in the same field of endeavor, SQL-based systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the method of providing users with feedback messages as disclosed by Lerios. Doing so would allow users to receive feedback after providing input. The variety of responses may help a user correct potential errors or receive notice of success, thereby improving the user experience.
Regarding dependent claim 9,
As discussed above with claim 8, Bhatt-Raghavan-Lerios discloses all of the limitations.
	Lerios further discloses the step wherein the follow-up message represents, in the human- readable text, a successful interaction with the selected SQL database. See Paragraph [0055], (Disclosing an SQL-based operating system capable of responding to a client's SQL commands through the same interface used to provide said client SQL commands. Responses include retrieved data, status messages, and/or error messages.). The examiner notes that "success" as recited in the claim limitation is a status for an SQL operation, therefore the responses may indicate a successful interaction with the SQL system. 
Bhatt, Raghavan and Lerios are analogous art because they are in the same field of endeavor, SQL-based systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the method of providing users with feedback messages as disclosed by Lerios. Doing so would allow users to receive feedback after providing input. The variety of responses may help a user correct potential errors or receive notice of success, thereby improving the user experience.

Regarding dependent claim 10,
As discussed above with claim 8, Bhatt-Raghavan-Lerios discloses all of the limitations.
	Lerios further discloses the step wherein the follow-up message represents, in the human- readable text, an error message provided by the selected SQL database. See Paragraph [0055], (Disclosing an SQL-based operating system capable of responding to a client's SQL commands through the same interface used to provide said client SQL commands. Responses include retrieved data, status messages, and/or error messages, i.e. error messages.).
Bhatt, Raghavan and Lerios are analogous art because they are in the same field of endeavor, SQL-based systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatt-Raghavan to include the method of providing users with feedback messages as disclosed by Lerios. Doing so would allow users to receive feedback after providing input. The variety of responses may help a user correct potential errors or receive notice of success, thereby improving the user experience.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 19 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 20 directed to a computer system and is rejected under similar rationale.


Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Regarding independent claim 1,
	Claim 1 is currently rejected under 35 USC 103 as unpatentable in view of the combination of Bhatt et al. (US PGPUB No. 2017/0161262) and Raghavan (US PGPUB No. 2018/0210821).
Applicant argues that Raghavan does not teach the following limitation of independent claim 1:
“selecting at least one of a plurality of candidate SQL database… to provide a selected SQL database”.
The examiner respectfully disagrees,
FIG. 1 of Raghavan illustrates a system 100 comprising a plurality of data sources 106 which store data associated with one or more databases. The plurality of databases may be Oracle, SQL Server, NoSQL, files or other related databases and can be configured to retrieve metadata information about the databases and files stored within said data sources.
Paragraph [0004] of Raghavan discloses that the system for generating and transforming test data based on domain-specific keywords extracted from received test data queries. Predetermined domain-specific metadata is associated with columns and tables of one or more data sources, i.e. a plurality of candidate SQL databases.
Paragraph [0034] describes the process of converting generic test data into an executable SQL query for specific data sources. According to Paragraph [0051], query execution module 116 executes data source-specific executable queries on corresponding data sources of the plurality of data sources. Generic test data is transformed into a data-source specific executable query that is then used to access the data source, i.e. providing a selected SQL database (e.g. by providing access to the tables/columns via the source-specific query).
Therefore, the method of Raghavan is configured to select which of the plurality of data sources is to be accessed by transforming input requests into source-specific executable queries that provide access to the selected database. The plurality of databases may be embodied using a variety of technologies which include SQL. One of ordinary skill in the art would be able to recognize that data source-specific queries can be directed to any number of the one or more data sources, which includes directed one query to one data source. 









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        

/AMRESH SINGH/Primary Examiner, Art Unit 2159